Case 8:18-cv-02181-DOC-KES Document 52 Filed 05/27/20 Page 1 of 8 Page ID #:637




    1   BROCK & GONZALES, LLP
           6701 CENTER DRIVE WEST, SUITE 610
                 LOS ANGELES, CA 90045
    2
                   Tel: (310) 294-9595
                   Fax: (310) 961-3673
    3
        D. AARON BROCK, STATE BAR NO. 241919
    4   ab@brockgonzales.com
        LEE A. CIRSCH, STATE BAR NO. 227668
    5   lc@brockgonzales.com
        SEAN T. COOK, STATE BAR NO. 318952
    6   sc@brockgonzales.com

    7   Attorneys for Plaintiff
        DENNIS DOYEL
    8
                                UNITED STATES DISTRICT COURT
    9
   10                         CENTRAL DISTRICT OF CALIFORNIA
   11                                          Case No.: 8:18-CV-02181-AG (KESx)
        DENNIS DOYEL, an individual,
   12                                          PLAINTIFF’S NOTICE OF MOTION
                      Plaintiff,
   13                                          AND MOTION TO COMPEL
              vs.                              DEPOSITIONS OF DEFENDANT
   14                                          ATOS IT SOLUTIONS AND
                                               SERVICES INC., JEFFREY RUCKER
   15   ATOS IT SOLUTIONS AND                  AND DAVID BYRD BY REMOTE
        SERVICES, INC., a Delaware             MEANS
   16
        Corporation; and DOES 1-20,            [Filed Concurrently Herewith: Declaration
   17   inclusive,                             of Lee A. Cirsch in Support Hereof;
                                               [Proposed] Order]
   18
                      Defendants.              DATE: June 29, 2020
   19                                          TIME: 8:30 a.m.
                                               CTRM: 9D
   20
   21                                          Deposition Cutoff: June 6, 2020
   22
                                               Pre-trial Conf.:   July 6, 2020
                                               Trial Date:        July 21, 2020
   23
   24
   25
   26
   27
   28


                                                 1
          PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITIONS BY REMOTE MEANS
Case 8:18-cv-02181-DOC-KES Document 52 Filed 05/27/20 Page 2 of 8 Page ID #:638




    1         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
    2   DISTRICT OF CALIFORNIA AND ALL INTERESTED PARTIES:
    3         PLEASE TAKE NOTICE that on June 29, 2020, at 8:30 a.m., in Courtroom
    4   9D of the United States District Court, Central District of California located at 411
    5   W. Fourth Street, Santa Ana, CA 92701, Plaintiff will move for an order
    6   compelling the depositions of Defendant’s FRCP 30(b)(6) witness(es), Jeffrey
    7   Rucker and David Byrd to proceed by remote means using Zoom or other
    8   videoconference technology within fifteen (15) days of the Court’s order. The
    9   Motion is based upon this Notice of Motion, the attached Memorandum of Points
   10   and Authorities, any supplemental briefing and any and all argument of counsel at
   11   the hearing of this matter. In accordance with Local Rules 7-3 and 37-1, Plaintiff’s
   12   counsel met and conferred with Defense counsel regarding the substance of this
   13   Motion on May 18, 2020 and May 20, 2020. Declaration of Lee A. Cirsch (“Cirsch
   14   Decl.”), ¶ 10.
   15
   16
   17   DATED: May 27, 2020                   BROCK & GONZALES, LLP
   18
   19
   20                                         By:    /s/ Lee A. Cirsch____________
   21                                                D. AARON BROCK
   22                                                LEE A. CIRSCH
   23                                                SEAN T. COOK
   24                                                Attorneys for Plaintiff
   25
   26
   27
   28


                                                 2
          PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITIONS BY REMOTE MEANS
Case 8:18-cv-02181-DOC-KES Document 52 Filed 05/27/20 Page 3 of 8 Page ID #:639




    1   I.       INTRODUCTION
    2            This matter is set for a Court trial on July 21, 2020. Plaintiff has attempted to
    3   work with Defendant ATOS IT Solutions and Services, Inc. (“Defendant”) to
    4   obtain three depositions he plans to present to the Court at trial (as the witnesses
    5   reside out-of-State). In light of Covid-19 concerns, and pursuant to Federal Rule of
    6   Civil Procedure 30(b)(4),1 Plaintiff proposed a very sensible solution to Defendant
    7   to accomplish taking these depositions – take them via Zoom videoconference
    8   where Plaintiff’s counsel could be located in Los Angeles, Defense counsel could
    9   be located in San Diego (or travel if desired), and the witnesses out-of-State.
   10   Defense counsel has balked at this and indicated that the witnesses would not
   11   appear for deposition on or before the June 6, 2020 cut-off. Defense counsel, a
   12   large nationwide employment defense law firm with an office in Dallas, could also
   13   have another lawyer from area where the witnesses are located to be present while
   14   San Diego based defense counsel could attend via Zoom videoconference if local
   15   counsel does not want to travel at this time. The only solution Defendant has
   16   proposed is to delay the depositions, delay the trial, and ultimately delay Plaintiff
   17   from ever having his day in Court.
   18            With this case being a straightforward bench trial on a single issue of
   19   Defendant’s liability to Plaintiff for promising him he could relocate to another
   20   state for a new position and then terminating after he moved but before he ever
   21   started the position, there is no reason to delay. Plaintiff’s counsel will try this case
   22   in whichever manner the Court deems most efficient and economical under the
   23   circumstances. These depositions can be taken by Zoom or other videoconference
   24   technology like scores of other depositions that have been conducted in this
   25   manner since Covid-19 broke out. Indeed, numerous courts around the country
   26
   27
        1
          See Federal Rule of Civil Procedure 30(b)(4) (“[t]he parties may stipulate—or the court may on motion order—
   28   that a deposition be taken by telephone or other remote means. For the purpose of this rule and Rules 28(a), 37(a)(2),
        and 37(b)(1), the deposition takes place where the deponent answers the questions.”)

                                                   3
                  NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITIONS BY REMOTE MEANS
Case 8:18-cv-02181-DOC-KES Document 52 Filed 05/27/20 Page 4 of 8 Page ID #:640




    1   have issued standing orders permitting remote depositions, including Emergency
    2   Rules of the California Rules of Court (adopted April 6, 2020), Rule 11 that
    3   provides that “a party or nonparty deponent, at their election or the election of the
    4   deposing party, is not required to be present with the deposition officer at the time
    5   of the deposition”), and FRCP 30(b)(4) provides a mechanism in the federal
    6   district courts for parties to stipulate, or the Court to order, a deposition to proceed
    7   by telephone or other remote means.2 Accordingly, pursuant to FRCP 30(b)(4) and
    8   FRCP 37, Plaintiff respectfully requests that the Court order the depositions of
    9   Defendant’s FRCP 30(b)(6) witness(es), Jeffrey Rucker and David Byrd to proceed
   10   by remote means using Zoom or other videoconference technology within fifteen
   11   (15) days of the Court’s order.
   12
   13   II.        FACTUAL AND PROCEDURAL HISTORY
   14              This case was previously assigned to the Honorable Andrew Guilford. On
   15   November 25, 2019, Judge Guilford issued a Scheduling Order setting the
   16   Discovery Cut-Off for April 6, 2020, the Pretrial Conference for July 6, 2020 at
   17   8:30 a.m. and the Trial Date for July 21, 2020 at 9:00 a.m. (Doc. No. 27). On
   18   February 5, 2020, this case was reassigned to this Court. on February 5, 2020.
   19   (Doc. No. 35). On March 2, 2020, the Court held a status conference and
   20   confirmed that the dates set by Judge Guilford would remain. (Doc. No. 43).
   21   Plaintiff with cooperation from Defendant, noticed three depositions to occur prior
   22   to the April 6, 2020 Discovery Cut-Off: Defendant’s 30(b)(6) witness(es), Jeffrey
   23   Rucker, and David Byrd. Cirsch Decl. at ¶ 4. However, when the Covid-19
   24   pandemic broke in mid-March, the parties filed a Joint Stipulation to Extend
   25   Discovery Cut-Off for Depositions Due to Covid-19 requesting that the Court
   26   continue the Discovery Cut-Off for depositions to June 6, 2020. (Doc. No. 47).
   27
   28
        2
            See https://www.publicjustice.net/what-we-do/access-to-justice/resources-for-plaintiffs-lawyers-during-covid-19/

                                                     4
                    NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITIONS BY REMOTE MEANS
Case 8:18-cv-02181-DOC-KES Document 52 Filed 05/27/20 Page 5 of 8 Page ID #:641




    1   The Court entered an order on March 17, 2020 extending the Discovery Cut-Off
    2   for depositions to June 6, 2020. (Doc. No. 49).
    3         On April 29, 2020, the parties conducted a telephonic meet and confer to
    4   discuss Defendant’s intention to file a Motion for Summary Judgment and the
    5   parties’ understanding that Plaintiff would need to complete the depositions of
    6   Defendant’s 30(b)(6) witness(es), Jeffrey Rucker and David Byrd – all located out-
    7   of-state – to oppose the motion. Cirsch Decl. at ¶ 5. Counsel for Plaintiff raised the
    8   issue of proceeding with the depositions remotely and counsel for Defendant
    9   indicated that she would not produce the witnesses for deposition until she could
   10   travel to be physically present with the witnesses out-of-state. Cirsch Decl. at ¶ 6.
   11   On May 7, 2020, counsel for Plaintiff informed counsel for Defendant that he
   12   would issuing amended notices of deposition for Defendant’s 30(b)(6) witness(es)
   13   and Jeffrey Rucker for May 27, 2020 by Zoom videoconference, and invited
   14   counsel to offer alternative dates prior to June 6, 2020 if the May 27th date did not
   15   work. Cirsch Decl. at ¶ 7.
   16         On May 11, 2020, Plaintiff served counsel for Defendant with Amended
   17   Notices of Deposition for Defendant’s 30(b)(6) witness(es) and Jeffrey Rucker to
   18   take place on May 27, 2020 via Zoom videoconferencing. Cirsch Decl. at ¶ 7. On
   19   May 18, 2020, counsel for Plaintiff emailed counsel for Defendant to follow-up on
   20   the May 27th date noticed for the 30(b)(6) and Rucker depositions since counsel for
   21   Defendant had never responded to the May 7 email requesting alternative dates.
   22   Cirsch Decl. at ¶ 8. Counsel for Plaintiff requested that counsel for Defendant
   23   confirm that the witnesses would be produced for deposition on May 27, 2020 and
   24   indicated that if the answer was “no” or if counsel failed to respond that Plaintiff
   25   would need to file a motion to compel. Cirsch Decl. at ¶ 8. On May 20, 2020, the
   26   parties conducted a telephonic meet and confer where counsel for Defendant
   27   confirmed that the witnesses would not be produced for deposition on May 27,
   28   2020 and that they would not be produced until such time as shelter-in-place and

                                                5
               NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITIONS BY REMOTE MEANS
Case 8:18-cv-02181-DOC-KES Document 52 Filed 05/27/20 Page 6 of 8 Page ID #:642




    1   other related restrictions were lifted such that counsel for Defendant could be
    2   physically present with the deponents. Cirsch Decl. at ¶ 9. With that, counsel for
    3   Plaintiff indicated that he had no choice but to proceed with a motion to compel the
    4   depositions by remote means. Cirsch Decl. at ¶ 9.
    5
    6   III.   THE COURT SHOULD ORDER DEFENDANT’S FRCP 30(B)(6)
    7          WITNESS(ES), JEFFREY RUCKER AND DAVID BYRD
    8          DEPOSITIONS TO PROCEED BY REMOTE MEANS
    9          Federal Rule of Civil Procedure 30(a)(1) provides that “[a] party may, by
   10   oral questions, depose any person, including a party, without leave of court except
   11   as provided in Rule 30(a)(2).” Fed. R. Civ. P. 30(a)(1). Federal Rule of Civil
   12   Procedure 30(b)(4) provides that “[t]he parties may stipulate—or the court may on
   13   motion order—that a deposition be taken by telephone or other remote means. For
   14   the purpose of this rule and Rules 28(a), 37(a)(2), and 37(b)(1), the deposition
   15   takes place where the deponent answers the questions.” Fed. R. Civ. P. 30(b)(4).
   16          Here, the circumstances justify the Court issuing an order compelling the
   17   depositions of Defendant’s 30(b)(6) witness(es), Jeffrey Rucker, and David Byrd
   18   to proceed by remote means using Zoom or other videoconference technology.
   19   The Covid-19 pandemic has changed, and will continue to change for the
   20   foreseeable future, the way that the practice of law and legal system will be
   21   required to operate so an not to have the justice system come to a halt. FRCP
   22   30(b)(4) clearly contemplates the present situation by authorizing the parties to
   23   stipulate, or for the Court to order, depositions to proceed by remote means. Such
   24   an order is justified here. As such, pursuant to FRCP 30(b)(4) and FRCP 37,
   25   Plaintiff respectfully requests that the Court order the depositions of Defendant’s
   26   FRCP 30(b)(6) witness(es), Jeffrey Rucker and David Byrd to proceed by remote
   27   means using Zoom or other videoconference technology within fifteen (15) days of
   28   the Court’s order.

                                                 6
                NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITIONS BY REMOTE MEANS
Case 8:18-cv-02181-DOC-KES Document 52 Filed 05/27/20 Page 7 of 8 Page ID #:643




    1
    2   IV.   CONCLUSION
    3         For these reasons, pursuant to FRCP 30(b)(4) and FRCP 37, Plaintiff
    4   respectfully requests that the Court order the depositions of Defendant’s FRCP
    5   30(b)(6) witness(es), Jeffrey Rucker and David Byrd to proceed by remote means
    6   using Zoom or other videoconference technology within fifteen (15) days of the
    7   Court’s order.
    8
    9
   10   Dates: May 27, 2020                         BROCK & GONZALES, LLP
   11                                               D. Aaron Brock
                                                    Lee A. Cirsch
   12                                               Sean T. Cook
   13
   14                                               By: /s/ Lee A. Cirsch_____
                                                        Lee A. Cirsch
   15
                                                        Attorney for Plaintiff
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                7
               NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITIONS BY REMOTE MEANS
Case 8:18-cv-02181-DOC-KES Document 52 Filed 05/27/20 Page 8 of 8 Page ID #:644



                                  PROOF OF SERVICE
    1                        UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    2
    3
             I am employed in the County of Los Angeles, State of California. I am over the
        age of 18 and not a party to the within action. My business address is 6701 Center
    4   Drive West, Ste. 610, Los Angeles, CA 90045.

    5        On May 27, 2020, I served the foregoing document described as
        PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
    6
        DEPOSITIONS OF DEFENDANT ATOS IT SOLUTIONS AND SERVICES
    7   INC., JEFFREY RUCKER AND DAVID BYRD BY REMOTE MEANS on
    8   the interested parties in this action, addressed as follows:
    9       Tracie Childs, Esq.
            Cameron Flynn, Esq.
   10       OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
            4370 La Jolla Village Drive, Suite 990
   11       San Diego, CA 92122
            E-mails: tracie.childs@ogletree.com; Cameron.flynn@ogletree.com
   12       Attorneys for Defendant ATOS IT SOLUTIONS AND SERVICES, INC.
   13
               By mail, I deposited such envelope(s) in the mail at Los Angeles, California,
   14   with postage thereon fully prepaid.
   15        I am readily familiar with the firm's practice of collection and processing
        correspondence for mailing. Under that practice it would be deposited with the U.S.
   16   postal service on that same day with postage thereon fully prepaid at Los Angeles,
        California, in the ordinary course of business. I am aware that on motion of the party
   17   served, service is presumed invalid if postal cancellation date or postage meter date
        is more than one day after the date of deposit for mailing in affidavit.
   18
                By personal service, I delivered such envelope(s) by hand to the office(s) of
   19   the addressee(s).
   20           By e-service via ECF, I transmitted the document to all e-mail addresses
   21   registered through ECF.

   22                 (Federal) I declare that I am employed in the office of a member of the
        Bar of this Court, at whose direction the service was made.
   23
                   Executed on May 27, 2020, at Los Angeles, California.
   24
   25                                          _______________________
   26
   27
   28


                                                8
               NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITIONS BY REMOTE MEANS
